J-A27042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BIRDELL BROCKINGTON                        :
                                               :
                       Appellant               :   No. 2007 EDA 2020

           Appeal from the PCRA Order Entered September 14, 2020
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0002736-1997


BEFORE: PANELLA, P.J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                            FILED FEBRUARY 14, 2022

       Appellant, Birdell Brockington, appeals pro se from the order dismissing

his petition for collateral review cognizable under the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.1 Because Appellant’s petition is




____________________________________________


1 While Appellant styles his petition as a “state habeas corpus” petition, it is
well-settled that the PCRA provides the “sole means of obtaining collateral
relief and encompasses all other common law and statutory remedies for the
same purpose that exist when this subchapter takes effect, including habeas
corpus[.]” 42 Pa.C.S. § 9542. See also 42 Pa.C.S. § 6503(b) (“Where a
person is restrained by virtue of sentence after conviction for a criminal
offense, the writ of habeas corpus shall not be available if a remedy may be
had by post-conviction hearing proceedings authorized by law”);
Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007) (“the PCRA
subsumes all forms of collateral relief” available under the PCRA). A challenge
to a conviction based on alleged defects in the bill of information is cognizable
under the PCRA. See Commonwealth v. Chambers, 852 A.2d 1197, 1198-
99 (Pa. Super. 2004) (reviewing challenge to specificity underlying bill of
information under the PCRA).
J-A27042-21



untimely, we are without jurisdiction to review the merits of his appeal.

Accordingly, we affirm the order of dismissal.

        A detailed recitation of the underlying procedural and factual history is

unnecessary to our disposition. On May 22, 1998, Appellant was convicted of

various offenses including First Degree Murder, and, on May 26, 1998, he was

sentenced to life in prison. On July 31, 2000, this Court affirmed the judgment

of sentence. Commonwealth v. Brockington, 764 A.2d 1119 (Pa. Super.

2000) (unpublished memorandum). The Pennsylvania Supreme Court denied

Appellant’s petition for allocator on December 14, 2000. Commonwealth v.

Brockington, 764 A.2d 1064 (Pa. 2000). Appellant did not seek review at the

United States Supreme Court.

        On December 14, 2001, Appellant timely filed his first PCRA petition,

alleging ineffective assistance of trial counsel. The court appointed PCRA

counsel, and, following a hearing, the PCRA court denied the petition on July

15, 2002.     On May 20, 2003, this Court affirmed the PCRA court’s denial.

Commonwealth v. Brockington, 829 A.2d 353 (Pa. Super. 2003)

(unpublished memorandum). On June 22, 2004, the Pennsylvania Supreme

Court     denied    Appellee’s    petition   for    review.   Commonwealth        v.

Brockington, 853 A.2d 359 (Pa. 2004). Appellee filed two additional PCRA

petitions   in     2015   and    2018,   which     were   dismissed   as   untimely.

Commonwealth v. Brockington, 159 A.3d 590 (Pa. Super. 2016)

(unpublished memorandum), appeal denied, 169 A.3d 568 (Pa. 2017);




                                         -2-
J-A27042-21



Commonwealth v. Brockington, 219 A.3d 232 (Pa. Super. 2019)

(unpublished memorandum).

       On June 12, 2020, Appellant filed, pro se, a document entitled

“‘Defective Indictment’, i.e., ‘Defective “Bill of Criminal Information Sheet”’”

in the Court of Common Pleas of Lehigh County. In the filing, Appellant

challenged his First-Degree Murder conviction by arguing that the underlying

criminal information filed by the Commonwealth was defective because it did

not describe the charges against him in sufficient detail.

       The court construed the document as a PCRA petition, and, on July 27,

2020, filed a Notice of Intent to Dismiss Pursuant to Pa.R.Crim.P. 907. On

August 11, 2020, Appellant filed a response. On September 14, 2020, the

court dismissed the petition. This timely appeal followed.2 On October 20,

2020, the PCRA court entered an order directing Appellant to file a Concise

Statement of Matters Complained of on Appeal Pursuant to Pa.R.A.P. 1925.

Appellant served the court with a copy of his Rule 1925(b) Statement, but


____________________________________________


2 According to the PCRA court’s docket, Appellant filed his notice of appeal on
October 19, 2020, four days outside of the thirty-day deadline imposed by our
Rules of Appellate Procedure. Pa.R.A.P. 903(a). Based on this seemingly
untimely filing, this Court directed Appellant to show cause why the appeal
should not be dismissed as untimely filed. Order, 12/01/2020 and 3/04/2021.
Appellant filed his response, and this Court referred the issue to the panel.
Order, 6/28/2021. Because Appellant is incarcerated, and the envelope
containing his pro se notice of appeal is postmarked October 14, 2020,
Appellant timely filed his notice of appeal. Commonwealth v. Wilson, 911
A.2d 942, 944 n.2 (Pa. Super. 2006) (“Pursuant to the ‘prisoner mailbox rule,’
a document is deemed filed when placed in the hands of prison authorities for
mailing”).

                                           -3-
J-A27042-21



failed to file a copy of the statement on the docket. Nevertheless, the PCRA

court filed its Rule 1925(a) Opinion on December 10, 2020.

      Appellant seeks review of the following issue:

      Whether the lower courts erred in denying Appellant’s State
      Habeas Corpus [Petition], and not allowing an evidentiary hearing,
      as well as refusing to recognize it as a State Habeas Corpus
      [Petition] and calling it a PCRA [Petition], and untimely filed, as
      well as not meeting the thre[e] prongs of the PCRA.

Appellant’s Br. at 6. (unnecessary capitalization and punctuation omitted).

      We review the denial of a PCRA petition to determine whether the record

supports the PCRA court's findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). Before

addressing the merits of Appellant’s claims, however, we must first determine

we have jurisdiction to entertain the PCRA Petition. Commonwealth v.

Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      “It is well-settled that the PCRA's time restrictions are jurisdictional in

nature.” Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016)

(citation omitted). Therefore, if a petition is untimely, the PCRA court lacks

jurisdiction to address the petitioner’s issues on the merits, and this Court

accordingly lacks jurisdiction to review them on appeal. Commonwealth v.

Lambert, 884 A.2d 848, 851 (Pa. 2005). A petitioner who seeks to bring

claims that are cognizable under the PCRA “cannot escape the PCRA time-bar

by titling his petition or motion as a writ of habeas corpus.” Commonwealth

v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013).



                                      -4-
J-A27042-21



      A PCRA petitioner must file any petition, “including a second or

subsequent petition,” within one year of the date that the judgment of

sentence becomes final. 42 Pa.C.S. § 9545(b)(1). A judgment becomes final

at the conclusion of direct review or when the time for seeking direct review

expires, which occurs 90 days after the Pennsylvania Supreme Court denies

the appeal. Id. at § 9545(b)(3); Commonwealth v. Feliciano, 69 A.3d

1270, 1275 (Pa. Super. 2013).

      A petitioner who files a facially untimely petition may overcome the

PCRA’s timeliness requirements by explicitly pleading and proving that one of

three statutory exceptions to the PCRA’s timeliness requirements applies. See

42 Pa.C.S. § 9545(b)(1)(i)-(iii); Commonwealth v. Hernandez, 79 A.3d

649, 651 (Pa. Super. 2013). Those are, briefly, (1) that the delay was the

result of unlawful or unconstitutional interference by government officials, (2)

that the facts of the claim were previously unknown to the petitioner and could

not have been ascertained though due diligence, and (3) that the claim is

based in a newly recognized constitutional right that the Supreme Court of

Pennsylvania or the United States has likewise recognized to apply

retroactively. 42 Pa.C.S. § 9545(b)(1)(i)-(iii). If a PCRA petitioner fails to

plead that any of these exceptions apply in a facially untimely petition, the

PCRA court must dismiss the petition for want of jurisdiction. Commonwealth

v. Fairiror, 809 A.2d 396, 398 (Pa. Super. 2002)

      In the instant case, the PCRA court dismissed Appellant’s petition

because Appellant’s petition was facially untimely and Appellant failed to plead

                                     -5-
J-A27042-21



any of the statutory exceptions to the PCRA’s time bar apply. PCRA Ct. Op.,

12/10/2020, at 5.

      We reach the same conclusion. Appellant’s judgment of sentence

became final on March 14, 2001, 90 days after the Pennsylvania Supreme

Court denied review. Thus, his deadline to raise any claim for collateral relief

was one year later: March 14, 2002. He filed the instant petition on April 10,

2020, nearly twenty years after his conviction became final. Despite the facial

untimeliness of his petition, Appellant did not plead that any of the PCRA’s

timeliness exceptions apply; rather, he attempted to evade the PCRA’s

timeliness requirements by styling his petition as a “state habeas corpus”

petition. Thus, he cannot overcome the timeliness requirements of the PCRA.

      Because Appellant’s petition was facially untimely, and he failed to plead

that any of the statutory exceptions to the PCRA’s timeliness requirements

apply, the PCRA court lacked jurisdiction to review Appellant’s claim and

properly dismissed the petition. Because this Court is likewise without

jurisdiction, we affirm the order dismissing Appellant’s petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/14/2022


                                     -6-